United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 8, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40476
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELDEN LEE HARRIS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-759-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elden Lee Harris entered a guilty plea to one count of felon

in possession of a firearm and was sentenced to forty months’

imprisonment and three years’ supervised release.   Harris appeals

his conviction and sentence.

     Harris asserts that the district court clearly erred when it

increased his offense level pursuant to U.S.S.G. § 2K2.1(b)(5)

for possession of a firearm in connection with another felony


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40476
                                 -2-

offense.   He argues that the “other felony offense” used by the

district court as grounds for the U.S.S.G. § 2K2.1(b)(5)

increase, i.e., assault by offensive touching of a public

servant, is not a felony under Texas law.

     We review the district court’s findings for clear error and

its legal interpretation of the guidelines de novo.    United

States v. Armstead, 114 F.3d 504, 507 (5th Cir. 1997).      A finding

is clearly erroneous only if “it is implausible in light of the

record as a whole.”   United States v. Condren, 18 F.3d 1190, 1199

(5th Cir. 1994).

     Section 2K2.1(b)(5), U.S.S.G., mandates a four-level

increase if the defendant used or possessed any firearm in

connection with another felony offense.    Another “felony offense”

is defined as any federal, state, or local offense that is

punishable by a term of imprisonment that exceeds one year

“whether or not a criminal charge was brought, or a conviction

obtained.”   U.S.S.G. § 2K2.1, comment. (n.7)).

     Under Texas law, a person commits a third-degree felony

assault when he knowingly causes bodily injury to a person whom

he knows is a public servant lawfully discharging an official

duty.   Tex. Penal Code § 22.01 (a)(1) & (b) (Vernon 2003); Bryant

v. Texas, 47 S.W.3d 80 (Tex. Ct. App. 2001).   Campus police

officers are peace officers.   Tex. Code Crim. Proc. art.

§ 2.12(8) (West Supp. 1993); State v. Carroll, 855 S.W.2d 128,

129 (Tex. Ct. App. 1993).   Bodily injury is defined as “‘physical
                            No. 03-40476
                                 -3-

pain, illness, or any impairment of physical condition.’”    Tex.

Penal Code Ann. § 1.07(a)(8) (Vernon 2003).

     The record supports the U.S.S.G. § 2K2.1(b)(5) increase.

See Tex. Code Crim. Proc. art. § 22.01(a)(1) & (b); Bryant v.

State, 47 S.W.3d 80, 82-83 (Tex. Ct. App. 2001).    The district

court’s finding that Harris’ conduct supported the U.S.S.G.

§ 2K2.1(b)(5) increase is not implausible in light of the record

as a whole.    Condren, 18 F.3d at 1199; see United States v.

McSween, 53 F.3d 684, 687 n.3 (5th Cir. 1995) (district court’s

judgment may be affirmed on any alternative ground that is

supported by the record).

     Harris challenges his 18 U.S.C. § 922(g)(1) conviction as a

violation of the Commerce Clause and the Tenth Amendment.    He

argues that the Government did not produce evidence that the

firearm was in or substantially affected interstate commerce.       He

asserts that evidence showing that at some point the firearm

traveled in interstate commerce does not satisfy the

jurisdictional element of 18 U.S.C. § 922(g)(1).    Harris also

asserts that his indictment and the factual basis for his plea

were insufficient because the evidence established only that the

firearm had traveled across state lines at some unspecified point

in the past.

     Harris acknowledges that he raises these arguments solely to

preserve them for possible Supreme Court review.   As he concedes,

the arguments are foreclosed by existing Fifth Circuit precedent.
                          No. 03-40476
                               -4-

See United States v. Darrington, ___ F.3d ___, 2003 WL 22706079

at *2 (5th Cir. Nov. 18, 2003) (No. 03-20052); United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).

     The judgment of the district court is AFFIRMED.